                                                   Case 2:20-cv-02124-RFB-BNW Document 12 Filed 02/02/21 Page 1 of 2




                                          8 %!ÿ!*ÿ'$!%#&ÿ!'2*ÿÿ
                                          9 #3
                                             :!#     4565ÿ75      !ÿ 8)*
                                                                         ÿ#9 ÿ  *ÿ9ÿ#&ÿ!'2*ÿ
                                                                               :;%
                                                  #3    456!ÿ 5ÿ=*
                                                                 75ÿ";:7'
                                                                        8ÿ#9*ÿ98&ÿ!'        ÿ2*ÿ
                                             <#3   :  4565ÿ75ÿ8ÿ    ÿ#9*ÿ8ÿ
                                              8      ÿ>  ?5?E5&@ÿ#3
                                                                         3ÿ"3     A6B53ÿ8ÿ">  8C?3ÿ&ÿ'D>B3ÿ9ÿ
                                               5      E  ÿ3  @              4  5           8
                                               $3   5C?3EF>>H>
                                                             G9?A33+ÿ+ÿ,,99--ÿÿ..9ÿÿ
                                               0!H5
                                           !H5>??++ÿ         ÿÿ
                                                               ÿ5H38>3??5*AEB>338*H9
                                                                                  AI5   8 @J53A8I5H5JA3*C89H5
                                                                                                            HÿA*C9Hÿ
                                           !H5>?+ÿÿK5H>3*C9HLEI5J38H5A*C9Hÿÿ
                                           MN  WOVXÿNNROXÿPYZ
                                                            QRQS[TÿÿVOOVPÿ\R
                                                                           ÿWX]ÿ   Rÿ^YZ O PQ[[ÿZÿOTVÿÿW\R
                                                                                                        Pb ]ÿ
                                                                                                           TN
                                                                                                            R^ROÿVPO[Pÿÿ_R
                                                                                                                        NX`ÿcO
                                                                                                                          R ÒQÿVd̀a[RaPZTÿÿ
                                         8 RÿeM_fÿffÿWPbTNÿghhijMklÿ
                                         88                                                              ÿmnopÿqooqÿpnqonroÿrsmoÿ
      8 ÿ !ÿ"!#$!%ÿ"%"!&ÿ'($!ÿ9
      $!*+ÿ,9-ÿ .ÿ/01+ÿ,9-ÿ.9




                                         89                                                                          pnqonroÿstÿupÿ
             'ÿ! '&ÿ#!)ÿ8
ÿ




                                         8 $v!ÿ7#=ÿ;0ÿ#!wÿx;%=ÿ:!;#ÿ0y=yÿ
                                         8 $v!ÿ  09;%ÿ      7#=ÿ
                                                             $v!ÿ            ;0ÿ#!wÿ
                                                                        v;)!%'               ÿ;0   x;%=&
                                                                                                      ÿ$v!ÿ ' ÿ:
                                                                                                                'ÿÿ$%(' 
                                                                                                                         ÿ$%('$!!ÿ   $ÿ     "5E3ÿ#9*ÿ9+9.C4.989.%07.7#wÿ
                                         8 .%&ÿ                                                                                           q}oq
                                                                                                                                               onmon
                                                                                                                                                      nsÿsÿstÿpÿ
                                                                                                                                                                  on  spÿ
                                                                                                                                                                    ÿ  osÿ tsÿ
                                                                                                                                                                             tn
                                                                                                                                                                              ÿ
                                         8                                                                z ?
                                                                                                            5 >A B >{ { &
                                                                                                                        ÿ                     q sq  ÿosÿtn  pno~ÿonsÿ
                                                  4E *  ÿ                                                                                     onoÿ     nqpn
                                                                                                                                                             mrÿ    rs~q
                                         8                                                                                                   son sÿ osÿ    qnqqÿÿ
                                         8 0";:z   )!#x&   $xÿ#$    ÿ'        ;#ÿ
                                                                                     ÿ'    (""!'       $'$!ÿ    #'(%#"!ÿ
                                                                                                           ;%ÿ$;ÿ(#           $!)ÿ           tnqoÿmqoÿ
                                         8 "z   );!'      $ÿ$
                                                              ÿ       ÿ      $!ÿ#'vÿ
                                                                             $v%;(                (%#"!ÿ";:z
                                                                                                          1|ÿ      #)ÿ      #x|
                                                                                                                               %;!ÿ      ÿ
                                         9 ";%z;%$;#'ÿÿ$v%;( vÿ1&ÿÿ
                                         98                                                               )3{3A65ABE*ÿ
                                         99                    $G3ÿ75AJÿ9{ÿ#3ÿx98Jÿ:3??9Aÿ{yJy5ÿ$G3ÿ75AJÿ9{ÿ#3ÿx98Jÿ5Eÿ$8DEB33ÿ{98ÿBG3ÿv9?638Eÿ9{ÿ
                                         9 BG3ÿ':ÿÿ$8DEBÿ9.%ÿ, ~-&ÿ5A6ÿ0>63?>Bÿ#5B>9A5?ÿ$>B?3ÿAED85AC3ÿ"9HF5Aÿ,t-&ÿ
                                         9 G383LÿEB>FD?5B3ÿ5A6ÿ5@833ÿBG5Bÿ79#x:ÿEG5??ÿG543ÿ5Aÿ566>B>9A5?ÿ{9D8B33Aÿ,8-ÿ65E&ÿDFÿB9ÿ5A6ÿ
                                         9 >AC?D6>A@ÿtÿÿ&ÿB9ÿ{>?3ÿ>BEÿ83EF9AE3ÿB9ÿ0>63?>BEÿH9B>9AÿB9ÿ6>EH>EE&ÿG>CGÿ>EÿCD883AB?ÿ
                                         9 6D3ÿ9Aÿ03L8D58ÿ9&ÿ998&ÿFD8ED5ABÿB9ÿ!"0ÿ#9*ÿ8*ÿÿ0>63?>BEÿH9B>9AÿB9ÿ6>EH>EEÿ5Eÿ{>?36ÿ9Aÿ<5AD58ÿ
                                         9 8&ÿ998*ÿ
                                         9 yyyÿ
                                                0123413565ÿ
                                                  Case 2:20-cv-02124-RFB-BNW Document 12 Filed 02/02/21 Page 2 of 2




                                          9            ÿ$234ÿ34ÿ526ÿ7895364:ÿ;3945ÿ96<=645ÿ;>9ÿ8?ÿ6@56?43>?ÿ>;ÿ5234ÿA68AB3?6&ÿ8?Aÿ34ÿ?>5ÿ3?56?A6Aÿ5>ÿC8=46ÿ
                                          0 8?DÿA6B8Dÿ>9ÿ796E=A3C6ÿ5>ÿ8?Dÿ7895D*ÿÿÿ
                                                       )$!)ÿ5234ÿ945ÿA8Dÿ>;ÿ06F9=89D&ÿ009*ÿ
                                             ÿ
                                             GHGÿJKLMNÿOPÿQRLSHTTTTTTTTTTTTTTTÿ                          GHGÿONwM̀ÿoPÿoM̀xkKM_TTTTTTTTTTTTTTTTTÿ
                                             %  !ÿ   !*
                                                         ÿ' $!%#&   ÿ
                                                                    !' U* ÿÿ                             '"Y$$ÿ!*ÿy!%&ÿ!'U*ÿ
                                             #6  V8A 8 ÿW89ÿ#>  *ÿ
                                                                 0  ÿ                                  #6V8A8ÿW89ÿ#>*ÿ9009ÿ
                                           X!#
                                             #6  V8A 8 ÿ !ÿ
                                                        W89)*
                                                           ÿ#>ÿXY%
                                                                *ÿ
                                                                 0 9 ÿ#&  ÿ!'  U* ÿ                    'Yz{ÿ'*ÿ(&ÿ!'U*ÿ
                                           Z#6
                                              X!ÿ[*ÿ"YXW'&ÿ!'U*ÿ                                       #6V8A8ÿW89ÿ#>*ÿ9 ÿ
                                                 V8A8ÿW89ÿ#>*ÿ9ÿ                                      |ÿ}~ÿÿÿÿ
                                           9 ÿ3BB8\6ÿ"6?569ÿ"39CB6&ÿ'=356ÿ0ÿ                          9ÿ'78?342ÿ%3A\6ÿV6?=6&ÿ'=356ÿ9ÿ
                                                                                                         84ÿ6\84&ÿ#ÿ9ÿ
                                         9 84ÿ6\84&ÿ#ÿ9 ÿÿ
                                         99 ]^  ^R_`NaHÿbR_ÿcdNÿeK`fÿRbÿgNhÿiR_fÿjNkkR`ÿbGfGKÿ[!       #6  V8
                                                                                                               #ÿ'*ÿ'#"%&ÿ!'U*ÿ
                                                                                                               A8ÿW89ÿ#>*ÿ900ÿ
      9 ÿ !ÿ"!#$!%ÿ"%"!&ÿ'($!ÿ0




                                             cdNÿeK`fÿRbÿgNhÿiR_fÿKHÿc_lH^NNÿbR_ÿ^dNÿmRknN_Hÿ}
      $!*+ÿ,0-ÿ .ÿ/01+ÿ,0-ÿ.0




                                         90 Rbÿ^dNÿo]jpÿppÿc_lH^ÿqrrst]uv                                         ÿ~ÿ
                                                                                                         9 9ÿ6?5=98ÿW>=B6V89A&ÿ'=356ÿÿ
             'ÿ! '&ÿ#!)ÿ9




                                                                                                         !?C3?>&ÿ"ÿ9 ÿ
ÿ




                                         9
                                         9                                                               ]^^R_`NaHÿbR_ÿMnNkM^aÿgK^MR`KkÿcM^kNÿp`Hl_K`xNÿ
                                         9                                                               QRLK`aÿ
                                         9
                                         9                                                       ÿ
                                         9            ÿ}ÿ}ÿÿ
                                         9                                             ÿ
                                         0                                             ~ÿ}}ÿ}ÿ~ÿ~ÿ
                                         09                                             )$!)ÿÿ
                                         00                                                    DATED this 1st day of February, 2021.

                                         0
                                         0
                                         0
                                         0
                                         0
                                         0
                                             1234524676ÿ
                                                                                                    0
